DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-16, 18-25, 27. The examined Claims are 1-16, 18-25, 27, with Claims 1, 9, 12 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objection(s) of record and rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to newly require that “the molar ratio of the ion-conducting polymer to the electrically conductive polymer based on monomer content is between about 10:1 and 85:1” (it is noted that while now-cancelled Claim 17 recited a similar limitation, said similar limitation was specific to PEO and PEDOT, whereas Claim 1 newly recites a molar ratio in general terms of an ion-conducting polymer and an electrically conductive polymer) Accordingly, Applicant presents arguments in favor of said amendments versus the prior art of record (namely the disclosure of Ghosh). Applicant argues that Das does not explicitly teach the aforementioned molar ratio 

	While Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Interpretation

	Claims 2-3, 5 each recite the term “derivative” in order to further clarify the identity of the recited material(s) (i.e. “a derivative thereof,” “a derivative of any of the foregoing,” “a derivative of the foregoing). Although the aforementioned Claims do not explicitly define the material boundaries of a “derivative” of a given chemical species, the instant Specification does provide an explanation/definition of the term “derivative” in context of the instant Claims (See [0087] of Applicant’s own PG Pub.). Accordingly, and for the purposes of examination, the term “derivative” will be interpreted in the manner set forth in the instant Specification (i.e. the manner set forth in [0087] of Applicant’s own PG Pub).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 16 states that the molar ratio of PEO (i.e. an ion-conducting polymer) to PEDOT (i.e. an electrically conductive polymer) based on monomer content is “between about 1:1 and 300:1.” However, independent Claim 1, from which Claim 16 ultimately depends, recites a narrower range of 10:1 to 85:1 in terms of the molar ratio of the ion-conducting polymer to the electrically conductive polymer based on monomer content. Accordingly, Claim 16 is rendered particularly indefinite insofar as in a/the scenario where the ion-conducting polymer of Claim 1 is PEO and the electrically conductive polymer of Claim 1 is PEDOT, then the molar ratio range outlined in a parent Claim (i.e. independent Claim 1) is effectively narrower than the molar ratio range outlined in a dependent Claim (i.e. Claim 16). Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 18-21, 23-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (“PEDOT:PSS as a Functional Binder for Cathodes in Lithium Ion Batteries”), and further in view of Ghosh et al. (“Networks of Electron-Conducting Polymer in Matrices of Ion-Conducting Polymers”) and Wang et al. (“Effects of poly(ethylene glycol) on electrical conductivity of poly (3,4-ethylenedioxythiphene)-poly(styrenesulfonic acid) film”).

Regarding Claims 1-11, 15-16, 18-20, 27, Das teaches a lithium ion battery (“electrochemical energy storage device”) comprising a cathode (“electrode”), wherein the cathode comprises a cathode active material (“composite material”) disposed as a layer on a surface (“first surface”) of an aluminum current collector (“collector”) such that the cathode active material is in physical and electrical contact with said surface of said current collector (Abstract, 1st full paragraph of Experimental). Das teaches that the cathode active material comprises a particulate active material immobilized within a polymeric binder matrix (“polymer matrix”) (Abstract, 1st full paragraph of Experimental). As illustrated in Figure 1, Das teaches that the binder matrix comprises both PEDOT (“a first phase, the first phase comprising an electrically conductive polymer”) and PSS (“polymeric surfactant”) (Abstract, 1st full paragraph of 
Das does not explicitly teach that the binder matrix further comprises a second phase, wherein the second phase comprises an ion-conducting polymer.
However, Ghosh teaches a PEDOT:PSS polymeric material (Abstract, Introduction, Conclusion). Ghosh teaches that the PEDOT:PSS polymeric material is an electronically conductive electroactive material which exhibits good permeability to electrolytes due, at least in part, to its amorphous nature (Introduction). Therefore, Ghosh teaches that the PEDOT:PSS polymeric material may advantageously be utilized in an electrode (Introduction). Ghosh teaches, however, that the PEDOT:PSS polymeric material exhibits comparatively low ionic conductivity characteristics (Introduction). Accordingly, Ghosh teaches that PEO, which is an ionically conductive material, is specifically blended into the PEDOT:PSS polymeric material in order to improve the electrochemical properties of the material, and in particular, in order to enhance the ionic conductivity characteristics of the material (Abstract, Introduction, Experimental, Conclusion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate/blend PEO (“a second phase, the second phase comprising an ion-conducting polymer,” wherein the PEO is a “lithium ion-conducting polymer”), as taught by Ghosh, into the binder matrix of Das, given that the further inclusion of PEO in the binder matrix would improve the electrochemical properties and ionic conductivity characteristics of the binder matrix itself.

However, Wang teaches an electrically conductive composite material, wherein the composite material is comprises a PEDOT-PSS material (Abstract). Wang teaches that while a PEDOT-PSS material is useful in context of an electrode due to its structural stability and moderate electrical conductivity characteristics, the electrical conductivity characteristics of such a material requires further enhancement (Introduction). Accordingly, Wang teaches that PEG (i.e. PEO), when further incorporated into a PEDOT-PSS material, significantly alters the electrical conductivity characteristics of the PEDOT-PSS material (Abstract, 1st full paragraph of Results and Discussion, Conclusion). As illustrated in Figure 2, Wang teaches that the electrical conductivity of a PEDOT-PSS material changes significantly based, at least in part, on the concentration of PEG which is incorporated into the PEDOT-PSS material (1st full paragraph of Results and Discussion). In particular, Wang teaches that said electrical conductivity sharply increases with increasing PEG amounts such that a peak/optimized electrical conductivity value may be achieved (1st full paragraph of Results and Discussion). However, Wang teaches that when too much PEG is incorporated into the PEDOT-PSS material, the PEG causes insulation characteristics to rise such that a gradual decrease in conductivity specifically occurs (1st full paragraph of Results and Discussion).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the content of PEO in the PEDOT-PSS/PEO binder matrix of Das, as modified by Ghosh (for example, such that the instantly claimed ion-conducting polymer/electrically conductive polymer molar ratio and instantly claimed PEO/PEDOT molar ratio values and ranges are satisfied), as a means of controlling the electrical conductivity characteristics of the overall binder 

Regarding Claims 12-14, Das, as modified by Ghosh and Wang, teaches the instantly claimed invention of Claim 11, as previously described.
Furthermore, Das teaches that the cathode active material is carbon-coated LiFePO4 (“lithium compound” which is “lithium iron phosphate (LFP)” which comprises “carbon”) (1st full paragraph of Experimental).

Regarding Claims 21, 23-24, Das, as modified by Ghosh and Wang, teaches the instantly claimed invention of Claim 19, as previously described.
Furthermore, Das teaches that the aluminum current collector has a thickness of 15 microns, and the overall cathode has a thickness within the range of 40-45 microns (1st full paragraph of Experimental). Therefore, the cathode active material has a layer thickness within the range of 25-30 microns relative to the surface of the aluminum current collector on which it is disposed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (“PEDOT:PSS as a Functional Binder for Cathodes in Lithium Ion Batteries”), and further in view of Ghosh et al. (“Networks of Electron-Conducting Polymer in Matrices of Ion-Conducting Polymers”) and Wang et al. (“Effects of poly(ethylene glycol) on electrical conductivity of poly (3,4-ethylenedioxythiphene)-poly(styrenesulfonic acid) film”) and Takami et al. (US 2008/0067972).

Regarding Claim 22, Das, as modified by Ghosh and Wang, teaches the instantly claimed invention of Claim 21, as previously described.
Das, as modified by Ghosh and Wang, does not explicitly teach that the cathode active material has a layer thickness of at least 100 microns relative to the surface of the aluminum current collector on which it is disposed.
However, Takami teaches a battery (Abstract, [0003]). Takami teaches that the battery comprises a cathode, wherein the cathode comprises a cathode active material coated on a surface of a cathode current collector ([0063]). Takami teaches that the cathode active material comprises a lithium metal phosphate therein such as LiFePO4 ([0066]). Takami teaches that the cathode current collector is an aluminum foil or an aluminum-based foil ([0069]). Takami teaches that the layer thickness of the cathode active material is preferably within the range of 5 to 200 microns ([0074]). Takami teaches that a layer thickness within the range of 5 to 200 microns is preferable because it helps suppress the generation of heat which occurs as a result of charging/discharging ([0074]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the cathode active material of Das, as modified by Ghosh and Wang, on the surface of the aluminum current collector such that it exhibits a layer thickness within the range of 5 to 200 microns (i.e. a range which significantly overlaps with the instantly claimed layer thickness range), as taught by Takami, given that a layer thickness within said range would help suppress the generation of heat which occurs as a result of charging/discharging. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (See MPEP § 2144.05, I). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (“PEDOT:PSS as a Functional Binder for Cathodes in Lithium Ion Batteries”), and further in view of Ghosh et al. (“Networks of Electron-Conducting Polymer in Matrices of Ion-Conducting Polymers”) and Wang et al. (“Effects of poly(ethylene glycol) on electrical conductivity of poly (3,4-ethylenedioxythiphene)-poly(styrenesulfonic acid) film”) and Kwon et al. (US 2014/0170455).

Regarding Claim 25, Das, as modified by Ghosh and Wang, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the cathode active material of the cathode is disposed as a layer on the surface of an aluminum current collector (See Claims 1, 19).
Das, as modified by Ghosh and Wang, does not explicitly teach that the aluminum current collector is in the form of a wire.
However, Kwon teaches a cable-type secondary battery (Abstract, [0002]). As opposed to the conventional shapes of batteries (e.g. cylindrical, prismatic, pouch), Kwon teaches that a cable-type secondary battery exhibits enhanced flexibility such that its shape can be easily changed ([0002], [0005], [0007], [0039]). As illustrated in Figure 1, Kwon teaches that the battery comprises an outer electrode, 4 ([0048], [0050]). Kwon teaches that the outer current collector is structured, for example, in the form of a wire ([0047], [0055]). Kwon teaches that the wire form of the outer current collector is specifically advantageous because it provides for enhanced battery flexibility and is relatively resistant to excessive deformation such as crumpling or bending ([0055]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the battery of Das, as modified by Ghosh and Wang, as a cable-type secondary battery, as taught by Kwon, such that the aluminum current collector is structured in the form of a wire, as also taught by Kwon, given not only because a cable-type secondary battery exhibits flexibility such that’s shape can be easily changed, but also because a current collector in wire form specifically provides for enhanced battery flexibility and is relatively resistant to excessive deformation such as crumpling or bending.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729